In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-383 CV

____________________


JAMES WARREN BRIGHT, Appellant


V.


JOHN CHARLES SPURLOCK, Appellee

 


On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV18,482




MEMORANDUM OPINION

	On October 9, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The appellant and the appellee filed responses to our
correspondence.  The trial court signed the judgment on May 5, 2004, and the appellate
timetables were not extended by the timely filing of post-judgment motions.  Notice of appeal
was due to be filed on June 4, 2008.  See Tex. R. App. P. 26.1.  Appellant filed notice of
appeal on August 22, 2008, more than thirty days from the date of judgment and outside the
time for which we may grant an extension of time to perfect appeal.  See Tex. R. App. P.
26.3.  This Court lacks jurisdiction over this appeal.
	Accordingly, we dismiss the appeal for lack of jurisdiction. (1)
	APPEAL DISMISSED.


						_______________________________
							STEVE McKEITHEN
							        Chief Justice



Opinion Delivered November 20, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appeal No. 09-08-384 CV, James Warren Bright v. John Charles Spurlock and
TDCJ Inmate Trust Fund, is not affected by the opinion and judgment in this appeal, and
remains before the Court.